DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 03/15/2022, in which claims 1 - 49 are pending and presented for examination, except for the currently cancelled claims. Applicant has amended claims 1, 9, 17, 27, 36, and 37. Claims 1 - 4, 8 - 13, 17 - 20, 24 - 31, and 35 - 49 remain pending upon entry of this communication.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method of decoding a bitstream of encoded video data, the method comprising: determining a single tree structure for a coding unit, wherein the single tree structure applies to a luma component of the coding unit and to a chroma component of the coding unit; determining a predicted luma quantization parameter (QP) for [[a]] the luma component of [[a]] the coding unit, the chroma component of the coding unit; receiving, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; determining a QP value for the chroma component of the coding unit based on the predicted chroma QP and the chroma delta QP value; dequantizing a block of luma transform coefficients for the coding unit based on the QP value for the luma component; dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component; and decoding the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients.

 	The Office Action previously rejected claims 1 - 4, 8 - 13, 17 - 20, 24 - 31, 35 - 49 under 35 U.S.C. § 103(a) as follows: "Claims  1- 4, 8 - 13, 17 - 20, 24, 27 - 31, and 36 - 49 were rejected as being unpatentable over Huang et al., U.S. Publication No. 2020/0322602 A1 in view of Pearson, U.S. Patent No. 2015/0172662 A1; and "Claims 25, 26, and 35 were rejected as being unpatentable over Huang, in view of Pearson, and further in view of Li et al., U.S. Publication No. 2018/0020241 A1. 
.
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487